                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABDUL BENJAMIN,                                    Case No. 17-cv-06118-KAW
                                   8                    Plaintiff,
                                                                                            ORDER CONTINUING CASE
                                   9             v.                                         MANAGEMENT CONFERENCE;
                                                                                            GRANTING IN PART REQUEST TO
                                  10     WILINE NETWORKS, INC.,                             CONTINUE DISCOVERY DEADLINE
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On March 26, 2019, the parties filed their joint case management conference statement, in

                                  14   which Plaintiff requested that the April 1, 2019 discovery deadline be continued by 60 days. (Dkt.

                                  15   No. 64 at 2.) On March 27, 2019, Defendant filed an opposition to the request, except that

                                  16   Defendant agreed to extend the deadline to April 4, 2019. (Dkt. No. 65.)

                                  17           The Court notes that on January 30, 2019, the parties agreed to focus on discovery

                                  18   necessary for productive settlement discussions at the April 4, 2019 settlement conference, and to

                                  19   schedule all other discovery so that it could be completed in the two weeks immediately following

                                  20   the settlement conference should the case not settle. (Dkt. No. 56.) The parties were warned that

                                  21   the Court would be unlikely to grant an extension of the discovery deadline beyond that point.

                                  22   (Id.)

                                  23           Accordingly, the Court GRANTS the request to extend the deadline in part. The parties

                                  24   shall complete all discovery necessary for the settlement conference by April 4, 2019. All

                                  25   remaining fact discovery shall be completed by April 15, 2019 should the case not settle. The

                                  26   Court does not find good cause to extend the discovery deadline further; to the extent Plaintiff

                                  27   points to the pending discovery letter, the discovery letter has been filed and the dispute preserved.

                                  28   Similarly, while Plaintiff states that fact discovery has been delayed due to travel and scheduling
                                   1   conflicts, Plaintiff provides no specific information that would warrant extending the deadline by

                                   2   60 days.

                                   3          The parties also request that the April 2, 2019 case management conference be continued.

                                   4   (Dkt. No. 64 at 3.) In light of the April 4, 2019 settlement conference, the Court CONTINUES the

                                   5   case management conference to May 7, 2019 at 1:30 p.m. Updated joint case management

                                   6   conference statements must be filed by April 30, 2019. The joint case management conference

                                   7   statement should be reviewed by both parties prior to filing.

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 28, 2019
                                                                                            __________________________________
                                  10                                                        KANDIS A. WESTMORE
                                  11                                                        United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
